DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/975,915, filed on 18 September 2018.

STATUS OF CLAIMS
Claim 1 is pending in the application.  Claims 2-21 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 10,981,319 B2 (referred to herein as Lin'319).  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are both directed towards a blow-molded plastic structure having a hollow interior portion formed during a blow-molding process.
Regarding Instant Claim 1:  Lin'319 claims a blow-molded plastic structure having a hollow interior portion formed during a blow-molding process, the blow-molded plastic structure comprising: a first outer portion; a second outer portion that is spaced apart from the first outer portion, wherein the hollow interior portion is disposed between the first and second outer portions; and a pattern of structural stiffening features integrally formed in the second outer portion, the pattern of structural stiffening features comprising: a plurality of tripodal depressions extending into the hollow interior portion and disposed in rows and columns, each tripodal depression including: three indentations disposed adjacent the first outer portion; and an island spaced away from the first outer portion, the island having three sides, each of which is disposed adjacent one of the three indentations; and a plurality of interspersed regions disposed between the plurality of tripodal depressions, each interspersed region having a maximum height between the first and second outer portions (claims 1 and 22 of Lin'319).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,147,377 B2 (referred to herein as Lin'377).  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are both directed towards a blow-molded plastic structure having a hollow interior portion formed during a blow-molding process.
Regarding Instant Claim 1:  Lin'377 claims a blow-molded plastic structure having a hollow interior portion formed during a blow-molding process, the blow-molded plastic structure comprising: a first outer portion; a second outer portion that is spaced apart from the first outer portion, wherein the hollow interior portion is disposed between the first and second outer portions; and a pattern of structural stiffening features integrally formed in the second outer portion, the pattern of structural stiffening features comprising: a plurality of tripodal depressions extending into the hollow interior portion and disposed in rows and columns, each tripodal depression including: three indentations disposed adjacent the first outer portion; and an island spaced away from the first outer portion, the island having three sides, each of which is disposed adjacent one of the three indentations; and a plurality of interspersed regions disposed between the plurality of tripodal depressions, each interspersed region having a maximum height between the first and second outer portions (claims 1 and 15 of Lin'377).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781